1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ANGEL LUIS GALLARDO,                             )   Case No. 1:17-cv-00390-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION
13          v.                                            FOR A NEW DEPOSITION
                                                      )
14                                                    )   [ECF No. 45]
     STU SHERMAN, et al.,
                                                      )
15                  Defendants.                       )
                                                      )
16                                                    )

17          Plaintiff Angel Luis Gallardo is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s motion for a new deposition, filed on September 4,

20   2018. Defendant Garcia filed an opposition on September 20, 2018.

21          In his motion, Plaintiff contends that a deposition was conducted on July 25, 2018, and he

22   never received the chance to have his exhibits marked or ask questions.

23          Defendant Garcia argues that any objections by Plaintiff is waived because he failed to object

24   at the time of the deposition, and even assuming the objection was not waived, he has not shown any

25   possible prejudice or harm.

26          Plaintiff’s motion must be denied. First, Plaintiff waived any objections by failing to raise
27   them at the time of the deposition. See Fed. R. Civ. P. 32(d)(3) (an objection to an error or irregularity

28   at an oral examination is waived if 1) it relates to the manner of taking the deposition, the form of a

                                                          1
1    question or answer, the oath or affirmation, a party’s conduct, or other matters that might have been

2    corrected at the time; and 2) it is not timely made during the deposition). Defendant submits that

3    Plaintiff failed to object to the manner of taking his deposition including, the purported lack of

4    opportunity to mark exhibits or to ask himself question, and Plaintiff presents no evidence to the

5    contrary. Second, even if such objections were not waived, Plaintiff has failed to demonstrate any

6    prejudice as a result of not having any exhibits marked or asking questions. Third, even if Plaintiff

7    were granted a new deposition, he has not shown that he is able to arrange and/or pay for the court

8    reporter and other related costs, and there is no basis to order Defendants to do so again. See. Fed. R.

9    Civ. P. 45(b)(1). Accordingly, Plaintiff’s motion for a new deposition is denied.

10
11   IT IS SO ORDERED.

12   Dated:    January 15, 2019
13                                                      UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
